311 So. 2d 435 (1975)
Noreen A. MEARS (State of Alabama in the Matter of James Kevin Self, child under sixteen-eighteen years)
v.
Mrs. Juanita NAIL (State of Alabama In the Matter of James Kevin Self, child under sixteen-eighteen years).
Civ. 421.
Court of Civil Appeals of Alabama.
April 16, 1975.
S. P. Keith, Jr., Birmingham, for appellant.
John E. Lunsford, Birmingham, for appellee.
WRIGHT, Presiding Judge.
Appeal is taken from a decree affecting custody. Decree was entered May 23, 1974. There was no motion for rehearing. Security for costs was filed August 2, 1974.
Title 7, Section 789(1), Code of Alabama (1940), provides inter alia that appeals from decrees affecting the custody of children must be taken within 60 days from the date upon which the decree was rendered. Such cases on appeal shall be preferred cases. This appeal was not taken within 60 days from the date of the decree. The time prescribed by statute for taking an appeal is jurisdictional. An appeal not timely taken will be dismissed on motion or ex mero motu. Meeks v. State Farm Mut. Auto. Ins. Co., 286 Ala. 513, 243 So. 2d 27 (1971).
Appeal dismissed.
BRADLEY and HOLMES, JJ., concur.